DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDarby et al. (US2015/0230750) in view of Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”).
To claim 1, McDarby teach a presentation system (Figs. 7-8), comprising:
	a presentation device with a user-interface (paragraph 0054); 
a processor communicatively coupled to the presentation device; a memory communicatively coupled to the processor (paragraph 0054); and 

determining a plurality of time series of analytics (TSA) associated with a lifelog of a living object (paragraphs 0055-0056, reflected RF signal off a living subject), wherein
the plurality of TSA comprise a plurality of indicators each of which represents a respective stage of a sleep of the living object (paragraph 0061), and
each of the plurality of indicators is computed based on a time series of channel information (TSCI) that is impacted by the living object during the sleep (paragraphs 0061, 0069, 0302),
determining a common time axis for the plurality of TSA, and generating a presentation that presents the plurality of TSA synchronously and jointly in a hybrid manner based on the common time axis (Fig. 6a-m, paragraphs 0308, 0323), wherein the presentation is presented on the user-interface of the presentation device (Fig. 15, paragraph 0396).
But, McDarby do not expressly disclose a wireless multipath channel
	Liu teach using WiFi signal in a multipath channel to track human vital signs of breathing and heart rates during sleep to enable sleep apnea diagnosis and treatment, treatment for asthma and sleep stage detection (pages 267-273, sections 1-6.2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu into the system of McDarby, in order to further wireless signal implementation.


.
To claim 28, McDarby and Liu teach a method of a presentation system (as explained in response to claim 1 above), comprising: 
obtaining a plurality of time series of analytics (TSA) associated with a lifelog of a living object, using a processor, a memory and a set of instructions stored in the memory; determining a common time axis for the plurality of TSA; computing a presentation that presents the plurality of TSA synchronously and jointly in a hybrid manner based on the common time axis; presenting the presentation on a user-interface of a presentation device; computing at least one hybrid, synchronous and joint (HSJ) presentation based on the plurality of TSA and the common time axis; and presenting the at least one HSJ presentation on the user-interface (as explained in response to claim 1 above), wherein: the at least one HSJ presentation comprises at least one of: a same-graph presentation, a separate-graph presentation, a hybrid presentation, a graphical representation, a figure, a plot, a pictorial presentation, a visual presentation, a projected presentation, an audio presentation, an audio-visual presentation, or an animated presentation, the at least one HSJ presentation is associated with at least one of: a presentation attribute, presentation style, presentation setting, presentation effect, presentation parameter, visual effect, sound effect, animation effect, line, line attribute, boundary, boundary attribute, area, shading, texture, shading attribute, texture attribute, surface, or surface attribute (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).





To claim 2, McDarby and Liu teach claim 1.
McDarby and Liu teach wherein: the TSCI is extracted from a wireless signal transmitted from a Type 1 heterogeneous wireless device to a Type 2 heterogeneous wireless device through the wireless multipath channel in a venue; the wireless multipath channel is impacted by a motion of the living object in the venue; the TSA is associated with a monitoring task associated with the motion of the living object (pages 269-273, Fig. 2, sections 3.3-6.2).

To claim 3, McDarby and Liu teach claim 1.
McDarby and Liu teach wherein: a first TSA of the plurality of TSA and a second TSA of the plurality of TSA are at least one of: dependent, independent, synchronous, or asynchronous, with respect to each other; sampling of the first TSA and sampling of the second TSA are at least one of: dependent, independent, synchronous, or asynchronous, with respect to each other (pages 270-272, sections 4.3-5 of Liu); 
a sampling attribute of the first TSA and the sampling attribute of the second TSA are at least one of: same as each other, similar to each other, or different from each other; the sampling attribute comprises information related to at least one of: time, frequency, period, interval, timing, or sensor (pages 270-272, sections 4.3-5 of Liu); 


To claim 4, McDarby and Liu teach claim 1.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: 
computing at least one hybrid, synchronous, and joint (HSJ) presentation based on the plurality of TSA and the common time axis, wherein the at least one HSJ presentation comprises at least one of: a same-graph presentation, a separate-graph presentation or a hybrid presentation; and causing the at least one HSJ presentation to be presented on the presentation device (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claims 5 and 25, McDarby and Liu teach claims 4 and 24.
McDarby and Liu teach wherein: the at least one HSJ presentation comprises at least one of: a graphical representation, a figure, a plot, a pictorial presentation, a visual presentation, a projected presentation, an audio presentation, an audio-visual presentation, or an animated presentation; the common time axis is partitioned into a number of time segments; each of the number of time segments in the at least one HSJ presentation is associated with at least one of: a presentation attribute, presentation style, presentation setting, presentation effect, presentation parameter, visual effect, sound effect, animation effect, line, line attribute, boundary, boundary 

To claim 6, McDarby and Liu teach claim 4.
MacDarby and Liu teach wherein computing the at least one HSJ presentation comprises: computing a time series of hybrid analytics (TSHA) based on the plurality of TSA and the common time axis, wherein each hybrid analytics of the TSHA is associated with a time stamp; and generating the at least one HSJ presentation based on the TSHA (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 7, McDarby and Liu teach claim 6.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: storing at least one of: the plurality of TSA, the TSHA, or the at least one HSJ presentation; and communicating with the presentation device at least one of: the plurality of TSA, the TSHA, or the at least one HSJ presentation (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claims 8 and 26, McDarby and Liu teach claims 6 and 25.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: partitioning the common time axis into a plurality of time segments; and for each of the plurality of time segments: associating the time segment with one of the plurality of TSA, and constructing the time segment of the TSHA based on the associating (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 9, McDarby and Liu teach claim 8.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform at least one of: computing all hybrid analytics of the TSHA in a particular time segment based on the TSA associated with the particular time segment; computing all hybrid analytics of the TSHA in the particular time segment by either copying or interpolating from the TSA associated with the particular time segment; or computing all hybrid analytics of the TSHA in the particular time segment, wherein all hybrid analytics of the TSHA are same and equal to a particular analytics associated with the TSA associated with the particular time segment (paragraphs 0297-0306 of McDarby).

To claim 10, McDarby and Liu teach claim 9.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: associating each TSA with an analytics identification (ID), wherein the particular analytics associated with the TSA associated with the particular time segment is the analytics ID associated with the TSA (paragraphs 0297-0306 of McDarby).

To claim 11, McDarby and Liu teach claim 10.
McDarby and Liu teach wherein: there are N1 TSA; each analytics ID is one of N1 equally spaced real numbers; N1 is an integer larger than one (paragraphs 0297-0306 of McDarby).

To claim 12, McDarby and Liu teach claim 8.


To claim 13, McDarby and Liu teach claim 8.
McDarby and Liu teach wherein the TSHA comprises at least one of: one indicator function of respective time segments such that all hybrid analytics of the TSHA in each respective time segment are the same, and scalar hybrid analytics each being a weighted sum of a plurality of scalar indicator functions, wherein each of the plurality of scalar indicator functions has value 1 in a respective time segment and value 0 elsewhere (despite lack of disclosure, it is well-known in the art that analyzing collected data on activity in value of 1 or no activity in value of 0, which would have been obvious to one of ordinary skill in the art to recognize and incorporate in order to determine detection or no detection, hence Official Notice is taken).

To claim 14, McDarby and Liu teach claim 8.
McDarby and Liu teach wherein: the plurality of time segments are consecutive and disjoint; the TSHA comprises individual TSAs restricted to respective time segments (paragraphs 0218 of McDarby).

To claim 15, McDarby and Liu teach claim 4.


To claim 16, McDarby and Liu teach claim 15.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: scaling the TSA associated with each graph such that all stacked synchronized graphs have at least one of: similar heights, or similar ranges (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 17, McDarby and Liu teach claim 15.
McDarby and Liu wherein computing the at least one HSJ presentation further comprises: partitioning the common axis into a number of time segments; associating each of the number of time segments with a TSA; constructing a highlighted graph by at least one of generating each respective time segment of the highlighted graph by copying respective time segment of respective stacked synchronized graph associated with the TSA associated with the time segment, assigning each respective time segment of the highlighted graph to be a constant graph being constantly equal to an analytics associated with the TSA associated with the time segment, or assigning each respective time segment of the highlighted graph to be a constant graph 

To claim 18, McDarby and Liu teach claim 17.
McDarby and Liu teach wherein presenting in the dominant way and presenting in the subservient way are each associated, in a time segment, with at least one of: a presentation attribute, presentation style, presentation setting, presentation effect, presentation parameter, visual effect, sound effect, animation effect, line, line attribute, boundary, boundary attribute, area, shading, texture, shading attribute, texture attribute, surface, or surface attribute (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 19, McDarby and Liu teach claim 17.McDarby and Liu teach wherein: each of the number of time segments is connected or disconnected to a neighboring time segment; a time segment of the highlighted graph is connected or disconnected to a neighboring time segment of the highlighted graph; any connection between two neighboring time segments of the highlighted graph is presented in the dominant way (paragraphs 0216-0218, 0297-0308 of McDarby).

To claim 23, McDarby and Liu teach claim 4.


To claim 27, McDarby and Liu teach claim 25.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a plurality of graphs using the common time axis, wherein each of the plurality of graphs is associated with a TSA (as explained in response to claim 25 above), synchronizing the plurality of graphs by restricting the plurality of graphs to a common time window and a common time scale such that the plurality of graphs have a common width; constructing a stacked synchronized graph by stacking and combining the plurality of synchronized graphs such that time axes of the plurality of graphs are parallel and aligned; partitioning the common axis into a number of time segments; associating each of the number of time segments with a TSA; constructing a highlighted graph based on the number of time segments; and presenting, simultaneously on the user interface, the highlighted graph in a dominant way and the stacked synchronized graphs in a subservient way (paragraphs 0216-0218, 0297-0308 of McDarby).

To claim 29, McDarby and Liu teach claim 28.
.







Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDarby et al. (US2015/0230750) in view of Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”) and Landers (US2014/0258208).
To claim 20, McDarby and Liu teach claim 17.
McDarby and Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: stacking the plurality of synchronized graphs, but McDarby and Liu do not expressly disclose according to a user-defined order.
Landers teach display according to a user-defined order (Figs. 2-12, 17-22, 29-33 of Landers), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of McDarby and Liu, in order to implement display operation.

To claim 21, McDarby and Liu teach claim 17.
But, McDarby and Liu do not expressly disclose wherein the set of instructions, when executed by the processor, further causes the processor to perform: generating another HSJ presentation by at least one of: removing one of existing graphs from the stacked synchronized graphs, adding a new graph to the stacked synchronized graphs based on another TSA, filtering at least one TSA, processing at least one TSA, resampling at least one TSA, changing at least one of: presentation attribute, presentation style, presentation effect, presentation setting, or presentation parameter, changing the stacking order of the stacked synchronized graphs, changing the common time 
Landers teach when executed by the processor, further causes the processor to perform: generating another HSJ presentation by at least one of: removing one of existing graphs from the stacked synchronized graphs, adding a new graph to the stacked synchronized graphs based on another TSA, filtering at least one TSA, processing at least one TSA, resampling at least one TSA, changing at least one of: presentation attribute, presentation style, presentation effect, presentation setting, or presentation parameter, changing the stacking order of the stacked synchronized graphs, changing the common time window, changing the common time scale, changing the common width, changing a height of each graph, or changing a scaling of the TSA associated with each graph (Figs. 2-12, 17-22, 29-33, paragraph 0127), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of McDarby and Liu, in order to implement display operation

To claim 22, McDarby and Liu teach claim 4.
But, McDarby and Liu do not expressly disclose wherein the set of instructions, when executed by the processor, further causes the processor to perform: changing a HSJ presentation to another HSJ presentation based on at least one of: a key- press, user-selection, device user-interface, user command, voice command, user request, plan, animation sequence, change, warning, or server command.
	Landers teach changing a HSJ presentation to another HSJ presentation based on at least one of: a key- press, user-selection, device user-interface, user command, voice command, user request, plan, animation sequence, change, warning, or server command (paragraph 0088), which .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 17, 2021